DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-10) in the reply filed on 19 July 2022 is acknowledged.
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 July 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (US 2017/0100047 A1, hereinafter Edwards’047) in view of Padalino et al. (US 2015/0126842 A1, hereinafter Padalino’842).
It is noted that the instant disclosure is substantially identical to that of Edwards’047 but for the addition of language pertaining to a partially transparent or translucent viewing window at e.g. the Abstract and paragraphs [0018], [0021], [0026], and [0033]. The dependent claims are identical. Likewise, the Figures are identical, including use of the same reference numbers, but for the addition of a Fig. 2D in the instant disclosure showing the viewing window (48). Therefore, every limitation claimed herein is considered to be clearly anticipated by Edwards’047 other than the viewing window.
Regarding claim 1, Edwards’047 discloses a needle electrode fixation device (e.g. title; abstract) configured to secure a trans dermal needle electrode to a patient (e.g. abstract; paragraph [0005]), the device comprising: a base having a body that defines a first portion and a second portion (e.g. abstract; paragraph [0005]; base 20, body 22, first portion 30, second portion 40), the first and second portions being rotatable relative to each other (e.g. abstract; paragraph [0005]), the first portion defining a channel configured to fit a portion of the transdermal needle electrode (e.g. abstract; paragraphs [0005], [0022], [0032]; channels 32a, 32b/132a,132b), and the second portion defining a recess configured to fit a tip of the needle electrode (e.g. abstract; paragraphs [0005], [0020], [0023], [0033]; recesses 42a, 42b/142a, 142b)
Edwards’047 discloses the invention substantially as claimed including the use of plastic/polymer materials which are known to be transparent such as polycarbonate and polyethylene as well as other materials (e.g. paragraphs [0033], [0042]), but does not expressly disclose a needle viewing window adjacent to the recess such that the needle electrode is visible through the needle viewing window. In the same field of endeavor, Padalino’842 teaches that it is known make the protective flap (analogous to the claimed second portion) from a transparent material such as a durable but flexible polymer so that the needle entry site is visible (e.g. paragraphs [0011], [0021], [0051], [0071], [0088]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the second portion to be constructed of a transparent polymer material and thus include a viewing window adjacent to the recess through which the needle would be visible as taught by Padalino’842, since such a modification would provide the predictable results of allowing both the needle and the needle entry site to be visible through the transparent window.
Regarding claim 2, Edwards’047 discloses an adhesive layer configured to affix the base to the patient (e.g. abstract; paragraphs [0005], [0018]; adhesive layer 50; claim 2).
Regarding claim 3, Edwards’047 discloses wherein the recess is partially defined by a top portion of the body that is disposed above the needle electrode and configured to prevent the needle electrode from protruding through the top of the device (e.g. paragraph [0033]; claim 3).
Regarding claim 4, Edwards’047 discloses a cover disposed on top of the base and the adhesive (e.g. paragraphs [0018], [0020], [0024], [0025]; cover 52; claim 4).
Regarding claim 5, Edwards’047 discloses wherein the cover includes an interference artifact shield (e.g. paragraphs [0018], [0030], [0040]; claim 5).

Regarding claim 6, Edwards’047 discloses wherein the transdermal needle electrode is a first transdermal needle electrode, the device comprises the first transdermal needle electrode and a second transdermal needle electrode, and the recess is configured to fit a tip of the second transdermal needle electrode (e.g. paragraph [0023]; claim 6).
Regarding claim 7, Edwards’047 discloses wherein the transdermal needle electrode is a first transdermal needle electrode and the recess is a first recess and the device comprises the first transdermal needle electrode, a second transdermal needle electrode, and a second recess configured to fit a tip of the second trans dermal needle electrode (e.g. paragraph [0023]; claim 7).
Regarding claim 8, Edwards’047 discloses wherein each of the first portion and the second portion have a bottom surface and the body further defines a biasing member that connects the first portion and the second portion and biases the bottom surface of the first portion at an angle relative to the bottom surface of the second portion (e.g. paragraphs [0019], [0020]; claim 8).
Regarding claim 9, Edwards’047 discloses wherein each of the first portion and the second portion have a bottom surface and the adhesive layer comprises an elastic portion that biases the bottom surface of the first portion at an angle relative to the bottom surface of the second portion (e.g. paragraph [0021]; claim 9).
Regarding claim 10, Edwards’047 discloses a wireless transmitter that is configured to send signals from the needle electrode to a control system (e.g. paragraphs [0017], [0018], [0029]; claim 10).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,932,683 in view of Padalino’842. 
The ‘683 patent issued from Edwards et al. (US 2017/0100047 A1) as utilized above, which has a common applicant. Instant independent claim 1 differs from the issued independent claims 1, 7, and 18 in the recitation of the “needle viewing window adjacent to the recess such that the needle electrode is visible through the needle viewing window.” As above, Padalino’842 teaches that it is known make the protective flap (analogous to the claimed second portion) from a transparent material such as a durable but flexible polymer so that the needle entry site is visible (e.g. paragraphs [0011], [0021], [0051], [0071], [0088]). Therefore, it would have been routine and obvious for having ordinary skill in the art at the time the invention was made to modify the second portion to be constructed of a transparent polymer material and thus include a viewing window adjacent to the recess through which the needle would be visible as taught by Padalino’842, and as such a viewing window cannot serve as a feature which would patentably distinguish the instant claims from the ‘683 patent.
Instant claim 2 relates to patented claims 1 and 10.
Instant claim 3 relates to patented claims 2 and 11.
Instant claim 4 relates to patented claims 3 and 12.
Instant claim 5 relates to patented claims 4 and 13.
Instant claim 6 relates to patented claims 5 and 14.
Instant claim 7 relates to patented claims 6 and 15.
Instant claim 8 relates to patented claim 8.
Instant claim 9 relates to patented claim 8.
Instant claim 10 relates to patented claims 9 and 16.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
28 September 2022